DETAILED ACTION
This communication is in response to the Interview held on 01/28/2022. Claims 1-19 and 21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Harish Ruchandani on 01/28/2022.
The application has been amended as follows: 
Please replace claim 1 with:
1. (Currently Amended) A method comprising: 
determining a plurality of predicted words of an image, wherein the plurality of predicted words is generated based on an optical analysis of the image; 
identifying an accuracy measure for each of the plurality of predicted words based on a language model, wherein the language model that has been trained to identify erroneous or unlikely words and is configured to generate the accuracy measure; 
identifying a replaceable word from the plurality of predicted words based on the accuracy measure of the replaceable word being below a threshold;
identifying a plurality of characters of the replaceable word, wherein each character comprises a plurality of pixels, including both border pixels and non-border pixels;

performing pixel analysis on a subset of the plurality of pixels of the selected first character of the replaceable word, wherein the pixel analysis produces a prediction as to which character is represented by each of the plurality of pixels of the subset, and wherein the pixel analysis predicts at least two different characters for the plurality of pixels of the subset; 
identifying a plurality of candidate words associated with the replaceable word based on both the at least two different characters predicted by the pixel analysis; 
calculating a probability for each of the plurality of candidate words based on a contextual analysis of each candidate word relative to one or more of the plurality of predicted words; 
selecting one of the plurality of candidate words with a highest probability, wherein the probability of the selected candidate word exceeds the accuracy measure and the threshold; and 
outputting the plurality of predicted words including the selected candidate word with the highest probability replacing the replaceable word.

Please replace claim 9 with:
9. (Currently Amended) A system comprising:
a memory; and
at least one processor coupled to the memory and configured to perform operations comprising: 

identifying an accuracy measure for each of the plurality of predicted words based on a language model, wherein the language model that has been trained to identify erroneous or unlikely words and is configured to generate the accuracy measure; 
identifying a replaceable word from the plurality of predicted words based on the accuracy measure of the replaceable word being below a threshold;
identifying a plurality of characters of the replaceable word, wherein each character comprises a plurality of pixels, including both border pixels and non-border pixels;
selecting a first character of the plurality of characters of the replaceable word; 
performing pixel analysis on a subset of the plurality of pixels of the selected first character of the replaceable word, wherein the pixel analysis produces a prediction as to which character is represented by each of the plurality of pixels of the subset, and wherein the pixel analysis predicts at least two different characters for the plurality of pixels of the subset; 
identifying a plurality of candidate words associated with the replaceable word based on both the at least two different characters predicted by the pixel analysis; 
calculating a probability for each of the plurality of candidate words based on a contextual analysis of each candidate word relative to one or more of the plurality of predicted words; 

outputting the plurality of predicted words including the selected candidate word with the highest probability replacing the replaceable word.

Please replace claim 17 with:
17. (Currently Amended) A system comprising:
a memory; and
at least one processor coupled to the memory and configured to perform operations comprising: 
determining a plurality of predicted words of an image, wherein the plurality of predicted words is generated based on an optical analysis of the image; 
identifying an accuracy measure for each of the plurality of predicted words based on a language model, wherein the language model that has been trained to identify erroneous or unlikely words and is configured to generate the accuracy measure; 
identifying a replaceable word from the plurality of predicted words based on the accuracy measure of the replaceable word being below a threshold;
identifying a plurality of characters of the replaceable word, wherein each character comprises a plurality of pixels, including both border pixels and non-border pixels;
selecting a first character of the plurality of characters of the replaceable word; 

identifying a plurality of candidate words associated with the replaceable word based on both the at least two different characters predicted by the pixel analysis; 
calculating a probability for each of the plurality of candidate words based on a contextual analysis of each candidate word relative to one or more of the plurality of predicted words; 
selecting one of the plurality of candidate words with a highest probability, wherein the probability of the selected candidate word exceeds the accuracy measure and the threshold; and 
outputting the plurality of predicted words including the selected candidate word with the highest probability replacing the replaceable word.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659